UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6785


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HELEN JEAN ANDERSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Henry M. Herlong, Jr., Senior District Judge. (8:14-cr-00040-HMH-1)


Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Helen Jean Anderson, Appellant Pro Se. Leesa Washington, Assistant United States
Attorney, William Jacob Watkins, Jr., OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Helen Jean Anderson appeals the district court’s order denying her motion to

compel the Government to file a Fed. R. Crim. P. 35(b) motion. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Anderson, No. 8:14-cr-00040-HMH-1 (D.S.C. May 22,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                            AFFIRMED




                                           2